DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yatabe et al (US 2011/0034412 A1), in view of Sawan et al (US 2010/0233271 A1).
Yatabe taught [title] a material for the medical treatment of surgical sites [claim 5]. Said material comprised a powdered [0029, 0073] self-crosslinking polysaccharide derivative for forming a gel (e.g., reads on the claimed second agent) [0009, 0013, 0039, 0047, 0095]. The said polysaccharide derivative comprised [abstract] an active ester 
The alkali (e.g., sodium hydrogen carbonate, reads on the claimed third agent), packaged as an aqueous solution [0029], and used in combination with the crosslinking polysaccharide derivative, was used to adjust the pH up to 11 at maximum, or less, preferably at pH 7 to 10, more preferably at pH 8 to 10 [0016-0018], whereby the pH of the whole system was adjusted (e.g., third agent was final agent mixed with first and second agents).
As to the forms until use, both or any one of the individual components (e.g., crosslinking polysaccharide derivative, pH-adjusting carbonate, etc.) were packaged separately. The said components were not in contact with each other until mixing for use (e.g., agitation taught at [0084, 0086, Example 1]) (reads on the claim 1 limitation of a kit for preparation; reads on the claim 1 limitation of mixing agents) [0104]. A solution preparative step involved dissolving the polysaccharide in solvent [0064-65, 0111 and 0123] prior to mixture with the said other components (e.g., reads on mixing a liquid mixture with a second agent).
Although Yatabe taught the medical treatment of surgical sites, Yatabe did not specifically teach a sustained released topically administered anesthetic, as recited in claim 1.
Sawan taught [abstract and title] slow release local anesthetics for the improved alleviation of pain. The anesthetics found use with surgically created wounds, where the agents were administered, in a gel or liquid medium [claim 11], directly into the bed of the wound, or topically for transdermal transport.

It is therefore of great importance that methods be found to control surgical pain, for extended periods of time at the site of surgery, while minimizing the adverse impact on other bodily functions. To this effect, members of the -caine family were disclosed (e.g., bupivacaine, lidocaine and ropivacaine) [0009, and specifically taught at claim 2], whereby bupivacaine, lidocaine and ropivacaine have found extensive use throughout numerous studies in the scientific literature and references in the patent literature [0009]. Sawan provided a general procedure [0065-0066] for any of the members of the -caine family, where the -caine as the hydrochloride salt was taught.
Sawan reads on the claimed first agent.
Since Yatabe taught the medical treatment of surgical sites, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Yatabe, an anesthetic salt (bupivacaine, lidocaine and/or ropivacaine hydrochloride), as taught by Sawan. An ordinarily skilled artisan would have been motivated to manage and alleviate post-operative pain, as taught by Sawan [Sawan, abstract, claim 2, 0009, 0065-66].
Yatabe, in view of Sawan, reads on claims 1, 7-13 and 19-22.
The instant claims 1 and 12-13 recite a pH of 6.4 to 12.
The instant claims 5 and 17 recite a pH of 7.5 to 10.5.

Yatabe taught pH up to 11 at maximum, or less, preferably at pH 7 to 10, more preferably at pH 8 to 10 [0016-0018]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 2 and 14 are rendered prima facie obvious because Yatabe taught a visually observable material (e.g., non-transparent or opaque material) [0008].
Regarding claims 3-4 and 15-16, Yatabe was silent a sustained release local anesthetic, as previously discussed.
However, Sawan taught [0054] that the amount of the anesthetic salt applied to the wound area was a therapeutically effective amount, to minimize pain to a level that the patient could tolerate, and to substantially eliminate any sense of pain. The amount of pain varied with time, so that the amount of anesthetic that was required diminished over time. Therefore, the profile of anesthetic release from the salt was a diminishing amount of anesthetic released over time. 
Conveniently, there was an initial (e.g., reads on release during 1st hour from formation) large release, less than about 30%, usually less than about 25%, of the total amount of anesthetic, followed by a decreasing release over time, at a lower amount, at a therapeutic level. The large initial release coincided with the high levels of pain in the early post-operative period. After the initial release, generally not more than 60 weight %, more usually not more than about 50 weight %, was released in 24 hours (e.g., reads on less than 70 % release during 6 hours).

Claims 3-4 and 15-16 recite 10 % or more release after 1 hour, and less than 70 % release after 6 hours.
Sawan taught an initial release of 30 % or more, followed by not more than 60 % release over 24 hours. A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/Primary Examiner, Art Unit 1612